Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Instead of obeying an order to tuck in his shirt before entering the visiting room, petitioner refused and engaged in a verbal altercation with a correction officer. He was then found guilty of violating the prison disciplinary rules that prohibit creating a disturbance, interference with an employee, refusing a direct order and making threats. Evidence presented at the disciplinary hearing consisted of the detailed misbehavior report as well as the testimony of two correction officers who were eyewitnesses to the misconduct in question. This was sufficient to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We note that petitioner could have avoided this disciplinary proceeding by obeying the order as he was required to and then filing a grievance (see, Matter of Keith v Coombe, 235 AD2d 879). We have examined petitioner’s remaining contentions and find them either without merit or unpreserved for our review.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.